Citation Nr: 1701373	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  11-31 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD), cervical spine.

2.  Entitlement to an initial disability rating in excess of 10 percent for anxiety disorder prior to September 4, 2013, and in excess of 30 percent thereafter.

3. Entitlement to an initial rating in excess of 10 percent for multi-level degenerative disc disease (DDD), thoracolumbar spine.

4.  Entitlement to service connection for a left knee condition, to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Boyd Iwanowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2004 to May 2009.  He was awarded a Combat Action Ribbon for service in Iraq.

These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2009 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In August 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the claims file.

The issues of entitlement to an initial disability rating in excess of 10 percent for anxiety disorder prior to September 4, 2013, and in excess of 30 percent thereafter, entitlement to an initial rating in excess of 10 percent for multi-level DDD, thoracolumbar spine and entitlement to service connection for a left knee condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Cervical spine DJD onset to a compensable degree within one year of separation from service.


CONCLUSION OF LAW

The criteria for service connection for DJD of the cervical spine have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to establish service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Service connection will also be presumed for certain chronic diseases, such as arthritis, a.k.a. degenerative joint disease, if manifest to a compensable degree within one year after discharge from service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board finds that arthritis in the Veteran's cervical spine was manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  The intent of the Rating Schedule is to recognize actually painful, unstable or mal-aligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59  provide that painful motion due to arthritis, which is established by x-ray, warrants the minimum compensable rating for the joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Here, there is x-ray evidence of arthritis within one month of separation from service and the Veteran provided competent and credible testimony that his neck was painful within two or three months after separation from active duty.  The Board finds that the Veteran's cervical spine disability was manifest to a compensable degree within one year of separation from service based on x-ray evidence of arthritis and pain.  As such, service connection for cervical spine DJD is warranted.


ORDER

Service connection for degenerative joint disease, cervical spine is granted.
REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the remainder of the Veteran's claims.  See 38 C.F.R. § 19.9 (2015).  

In regard to the Veteran's claim for increased ratings for his anxiety disorder, the Board finds that the severity and symptomology associated with the Veteran's mental health disorder is unclear.  The record suggests the Veteran had mild to moderate occupational dysfunction and moderate social dysfunction due to his anxiety disorder at the time of his June 2009 VA examination.  Records referenced by the RO in the May 2016 supplemental statement of the case include those between March 2011 and August 2011 at the VA Medical Center (VAMC) in Martinsburg which indicated the Veteran was generally stable and was not taking medication for his anxiety.  The summary of evidence considered indicated records were available through January 2014, although treatment was not sought for psychiatric concerns after August 2011.

In September 2013, the Veteran underwent another VA examination.  The examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran denied emotional problems, although it was noted he continued to drink alcohol.  The examiner described him as demonstrating some grandiosity, entitlement, irritability, and nervousness.  The examiner noted symptoms, to include impaired judgment, impaired abstract thinking, inability to establish and maintain effective relationships, and impaired impulse control.  

Thereafter, it appears the Veteran moved and sought treatment at the Hampton VAMC and in November 2014, he denied health problems other than a back condition, to include anxiety and depression.  

Private treatment records dated in September 2015 indicated the Veteran's work was very stressful and his anxiety was "out of this world."  In February 2016, the Veteran sought additional treatment for depression.  It was noted that he was sleeping more due to his medications and seemed less interested in things.  It was indicated he had dropped a class in pursuing his Master's degree because he did not have motivation to do the course work.

At his hearing before the Board in August 2016, the Veteran indicated that his psychiatric disorder had hindered his school work and he had withdrawn from his schooling program to seek treatment.  He reported having constant problems with depression and with being able to keep focused on the task at hand.  He stated he preferred isolation and not being around people.  He stated that if he was not isolated, his anxiety would rise.

The evidence suggests a worsening of the Veteran's condition in more recent private treatment records.  The current level of disability is most important in determining the appropriate rating in increased rating claims.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).  Although age of an examination is not, in itself, an automatic reason for remand, a current examination is necessary in determining the overall disability picture.  As such, the claim for increased ratings for anxiety disorder must be remanded for additional treatment records to be obtained and to schedule the Veteran for an additional examination.

In addition, the Board notes that VA treatment records from the Martinsburg VAMC more recent than January 2011 and records from the Hampton VAMC are absent from the electronic claims file.  Updated treatment records should be obtained on remand.  See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Regarding the Veteran's claim for an initial disability rating in excess of that currently assigned for his low back condition, the Veteran indicated that at first he only suffered from limited range of motion and tightness in his back.  See August 2016 Hearing Transcript.  He indicated that the condition had progressed since his examination in September 2013 and he now experienced numbness and tingling in his legs which he recalled began a little before October 2014.  Id.  See also October 2014 Private Treatment Records (indicating denervation changes in L4-5 innervated muscles, suggestive of acute L4-5 radiculopathy and nerve conduction studies that did not rule out small fiber sensory neuropathy).  Given statements by the Veteran suggesting a worsening of his back disability and that he may have associated radiculopathy and/or neuropathy, the Board finds that the current level of disability in the low back is unclear and remand is necessary for an additional examination, along with obtaining outstanding treatment records that may be relevant to the claim. 

In regard to the Veteran's claim for entitlement to service connection for a left knee condition, service records dated in March 2009 indicate complaint of a swollen and painful knee.  It was noted the knee would become swollen and painful when used a lot.  The Veteran received an anti-inflammatory shot while on deployment.  

At a VA examination in June 2009, the Veteran reported being diagnosed with tendonitis and that the condition had existed since January 2006.  The Veteran reported localized pain that he described as aching which was precipitated by physical activity and relieved by rest.  He reported weakness, swelling and fatigability in the knee.  He indicated having received injections while on deployment and had a current inability to perform squats or to do exercises involving jumping.  X-rays of the knee were normal and no diagnosis was rendered at the examination.

In an August 2010 VA treatment record, there was a notation of arthralgia during physical exercise.  It was noted this was aggravated by martial arts and standing for long periods.

In his October 2010 notice of disagreement, the Veteran indicated his left knee problems began during his third deployment due to long range foot patrols with the Iraqi Army.  He believes that his knee problem is service connected because he had no problems with his knee before his service in the military.  During excessive use, over a period of time, the Veteran would experience pain that would significantly limit the functional ability of his left knee.  He indicated the left knee continues to bother him today, when he uses it repeatedly over a period of time.

In September 2013, the Veteran underwent another examination of his knee.  He indicated that his knee would ache and swell when on foot patrol during service.  He indicated the condition had improved recently because he did a lot less physical activity.  He indicated he noticed the condition most after running a long distance or for many days in a row.  He indicated the knee would ache and decrease his stride when walking or running.  Range of motion was normal and without objective evidence of painful motion.  No diagnosis was rendered and x-ray was normal.

At his August 2016 hearing before the Board, the Veteran indicated a belief that he was competent to indicate that he has chronic patellar tendonitis because he has an undergraduate degree in sports medicine and he took 142 credit hours and 3,500 clinical training hours in support of his degree.  His understanding is that with chronic patellar tendonitis it bothers a person when activity increases and that had been his experience with his knee both during and after service.  

Notably, under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability may be service connected, provided that such disability became manifest either during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  A "qualifying chronic disability" has been defined to mean a chronic disability resulting from any of the following (or any combination of the following): (1) an undiagnosed illness; or (2) medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms (specifically chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness the Secretary determines meets the criteria of a medically unexplained chronic multisymptom illnesses).  38 C.F.R. § 3.317(a)(2). 

Given evidence of continuing symptomatology, to include arthralgia, along with the Veteran's testimony that he is suffering from chronic patellar tendonitis and the fact that he served in the Southwest Asia theater of operations during the Persian Gulf War, the Board finds that the Veteran should be afforded an additional examination regarding the etiology of his left knee symptomatology to address whether the Veteran has a current disability or a disability that qualifies him for benefits under 38 C.F.R. § 3.317.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all outstanding treatment records relevant to his mental health, back, and knee conditions.  All identified VA records should be added to the claims file, to include those more recent than January 2011 at the Martinsburg VAMC and all records from the Hampton VAMC.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is provided by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After records development is completed, schedule the Veteran for a VA mental health examination to determine the extent of his anxiety disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

3.  After records development is completed, schedule the Veteran for a VA examination with an appropriate medical professional to assess the current severity of his DDD, thoracolumbar spine.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.
  
Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing and non-weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

4.  After records development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of any chronic disability or undiagnosed illness manifested by symptomatology in the left knee.  
The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.

Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.

Following examination of the Veteran and review of the record, the examiner should express an opinion as to the following:

 (a) Does the Veteran have a diagnosable left knee condition, to include chronic patellar tendonitis?

 (b) If the Veteran has a diagnosable left knee condition, is it at least as likely as not (50 percent or greater probability) that the disability had its onset in, or is otherwise related to his military service?

(c) If the Veteran does not have a diagnosable left knee condition, are there objective indications of chronic disability that could be due to an undiagnosed illness or medically unexplained chronic multisymptom illness? 

Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  

A complete rationale is requested for all opinions offered.

5.  Then, the record should again be reviewed.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


